Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding claims 1 and 13:

    PNG
    media_image1.png
    191
    783
    media_image1.png
    Greyscale

	The examiner considers the applicants’ position, but based on the amendments made to these claims, these remarks are now moot under new grounds of rejection as taught by Sun (US 2015/0188642) hereon referred to as Sun8642 in view of Sun (US 2016/0197681) hereon referred to as Sun7681 in further view of Akiyama (US 2012/0148260) as posted in the updated office action below.
Claim Objections
Claims 1-13 and 15-25 are objected to because of the following informalities:  
Claim 1 states in line 28, “the receiving including”. This should read as “the receiver including”. Lines 30-31 states “x pol” and “y pol”. This should read as “x polarization” and “y polarization”.
Claims 2-12 currently state “A transmitter in accordance”. This should read as “The transmitter”.
Claims 4 and 5 currently state “first x polarization” and “first y polarization”. These limitations should read “first x polarization component” and “first y polarization component”.

Claim 13 states in line 21-23, “first x polarization” and “first y polarization”. These should read as “first x polarization component” and “first y polarization component”. Lines 28-29 states “x pol” and “y pol”. This should read as “x polarization” and “y polarization”.
Claims 15-25 currently state “A transmitter in accordance”. This should read as “The transmitter”.
Claims 17 and 18 currently state “first x polarization” and “first y polarization”. This should read as “first x polarization component” and “first y polarization component”.
Claim 25 states “the first x polarization and…the first y polarization”. These should read “the first x polarization component and…the first y polarization component”.
Appropriate correction is requested.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to the rotation of the first x polarization component…and correct the y pol data by an amount corresponding to the rotation of the first y polarization component” (claim 13 only claims correcting the x polarization). As per paragraph 43 of the submitted specifications, the filter corrects for the propagation effect in the link (definitely) and the transmitter induced rotation (“if any” i.e. optional). The claim is now requiring only what was optional in the specifications and not what was definitive. The claim language currently amounts to a new embodiment that wasn’t originally disclosed.
 Dependent claims 2-12 and 15-25 are also rejected under 112a via dependency.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "correct the y pol data by an amount" in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites the limitation “the rotation of the x polarization and the rotation of the y polarization” in line 23 and “by an amount associated with the rotation of the x polarization as generated in the transmitter” in line 29. There is insufficient antecedent bases for this limitation in the claim. Furthermore, because of the this antecedent basis, it is not clear to the examiner which x polarization and y polarization are being corrected i.e. lines 14-19 states that the modulated optical signal comprises a first subcarrier comprising first x and y polarization components and a second subcarrier comprising second x and y polarization components.
Dependent claims 2-12 and 15-25 are also rejected under 112a via dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0188642) hereon referred to as Sun8642 in view of Sun (US 2016/0197681) hereon referred to as Sun7681 in further view of Akiyama (US 2012/0148260).
Regarding claim 1, Sun8642 teaches a transmitter (Fig. 3, transmitter 212), comprising: an interleaver circuit (Fig. 3, interleaver circuit 310) operable to receive encoded data (Fig. 3, encoded data output from 305) and supply interleaved data (Fig. 3, output from interleaver 310; paragraph [0041]): a symbol mapper circuit (Fig. 3, symbol mapper 320) operable to output first symbols based on the interleaved data (paragraph [0043]); circuitry (Fig. 3, circuitry 325) operable to output second symbols and the first symbols (paragraph [0044]), the second symbols being pilot symbols (paragraph [0046]).
Although Sun8642 teaches a transmitter with Tx DSP 330 that processes two or more subcarrier signals (eg. four subcarrier signals) and can be applicable to a single subcarrier optical signal as stated in paragraph 29, Sun8642 doesn’t teach a polarization rotation circuit operable to provide outputs based on the first and second symbols; digital signal processor circuitry operable to provide digital signals based on the outputs of the polarization rotation circuit; a laser; and  a modulator that receives an optical signal output from the laser and provides a first modulated optical signal based on the digital signals, the first modulated optical signal including a first subcarrier and a second subcarrier, the first subcarrier having a first x polarization component and a first y polarization component, and the second subcarrier having a second x polarization component and a second y polarization components wherein the outputs of the polarization rotation circuit include a first representation in an electrical domain of a rotation of the first x polarization component and a second representation in the electrical domain of a rotation of the first y polarization component, wherein the rotation of the first x polarization component is generated in the transmitter and the rotation of the first y polarization component is generated in the transmitter, such that the modulator provides the optical output based on the first and second representations.
Sun7681 teaches a polarization rotation circuit (Fig. 7A, pol rotation 710) operable to provide outputs based on the first and second symbols (paragraph [0079], 705 may receive samples with symbols…705 may provide the rotated sample to polarization rotation component 710; Fig. 7A, first and second symbols input to 705 on each respective input); digital signal processor circuitry operable to provide digital signals based on the outputs of the polarization rotation circuit (Fig. 7A, DSP circuitry including 715, 720, 725, 730, 735 that outputs digitals signals based on input rotated signals from rotator 710); a laser (Fig. 3, laser 330); and  a modulator that receives an optical signal output from the laser (Fig. 3, modulator 340; paragraph [0037]) and provides a first modulated optical signal based on the digital signals (Fig. 3, modulator 340 modulated based on digital outputs from Tx DSP 310), the modulated optical signal including a first subcarrier and a second subcarrier (paragraph [0034], multiple subcarriers), the first subcarrier having a first x polarization component and a first y polarization component, and the second subcarrier having a second x polarization component and a second y polarization component (paragraph [0078], Tx DSP 310 may include multiple subcarrier  DSPs 755 for processing samples on different subcarriers. Each sub-carrier may include components for X pol and Y pol…; paragraph [0077], Fig. 7A is a diagram of example components of Tx DSP 310 in Fig. 3), wherein the outputs of the polarization rotation circuit include a first representation in an electrical domain of a rotation of the first x polarization component and a second representation in the electrical domain of a rotation of the first y polarization component (Fig. 7A, first representation from rotation circuit 710 towards X pol and second representation from rotation circuit 710 towards Y pol), wherein the rotation of the first x polarization component is generated in the transmitter and the rotation of the first y polarization component is generated in the transmitter (paragraph [0077], Fig. 7A is a diagram of example components of Tx DSP 310 in Fig. 3), such that the modulator provides the optical output based on the first and second representations (Fig. 7 shows the representations are sent to DAC 320 which is further sent to modulator 340 (Fig. 3)) and a receiver being operable to receive a second modulated optical signal based on the first modulated signal (Fig. 2, receiver 220 receives input of a second modulated optical signal based on the first modulated optical signal from Tx 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitter of Sun8642 and incorporate the structure and functionality of the components taught by Sun7681 as the system can help compensate for dispersion when more than four subcarriers are (eg. eight subcarrier) which may be more computationally efficient than compensating for dispersion when a single carrier is used transmit optical signals.
Although Sun7681 teaches a receiver 220 that receives the second modulated signal and also teaches that the receiver comprises a PMD filter, Sun8642 in view of Sun7681 doesn’t explicitly -2-the receiving including: an equalizer circuit including a filter, the filter including a plurality of multiplier circuits and a plurality of adder circuits and being operable to correct x pol data by an amount corresponding to the rotation of the first x polarization component as generated in the transmitter and correct the y pol data by an amount corresponding to the rotation of the first y polarization component as generated in the transmitter.
Akiyama teaches receiving including: an equalizer circuit including a filter (Fig. 1, circuit 82), the filter including a plurality of multiplier circuits and a plurality of adder circuits (Fig. 3 shows the design of the filter 52 which comprises multiplier and adder circuits. The filter of circuit 82 performs inverse conversion of the polarization rotation given by filter 52) and being operable to correct x pol data by an amount corresponding to the rotation of the first x polarization component as generated in the transmitter and correct the y pol data by an amount corresponding to the rotation of the first y polarization component as generated in the transmitter (paragraph [0044], lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Sun8642 in view of Sun7681 and incorporate the polarization correction functionality of the receiver taught by Akiyama in order to reduce the degradation of transmission quality of the transmission signal (Akiyama: paragraph [0008], lines 9-11).
Regarding claim 2, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1, wherein Sun7681 teaches the polarization rotation circuit includes a plurality of filters (Fig. 7A, polarization rotation 710 comprises multiple filters).  
Regarding claim 3, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 2, wherein Sun7681 teaches at least one of the plurality of filters includes multiplier circuits that matrix multiply an input to provide the first and second representations (Fig. 7A, polarization rotation circuit 710 comprises multiple multipliers that matrix multiply to provide the first and second representation outputs towards each 715 in X pol and Y pol).  
Regarding claim 4, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1, wherein Sun7681 teaches the rotation of the first x polarization and the rotation of the first y polarization is 45 (page 8, paragraph [0080], for example, polarization rotation components 710 may rotate samples by…45 degrees…for subcarrier 1).  
Regarding claim 5, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1, wherein Sun7681 teaches the polarization rotation circuit generates a third representation in the electrical domain of a rotation of the second x polarization and a fourth representation in the electrical domain of a rotation of the second y polarization (paragraph [0078], Tx DSP 310 may include multiple subcarrier DSPs 755 for processing samples on different subcarriers. Each sub-carrier may include components for X pol and Y pol…; paragraph [0033], In some implementations, components of multiple optical transmitters 212 can be implements on a single integrates circuit such as a single PIC…).  
Regarding claim 6, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1, wherein Sun7681 teaches the first representation is the same as the third representation and the second representation is the same as the fourth representation (Page 8, paragraph [0080], rotate samples by 45 degree…45 degree…for subcarriers 1 and 3).  
Regarding claim 7, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1, wherein Sun7681 teaches the first representation is different than the third representation and the second representation is different than the fourth representation (Page 8, paragraph [0080], rotate samples by 0 degree…45 degree…for subcarriers 0 and 1).  
Regarding claim 8, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1, wherein Sun7681 teaches the modulated optical signal includes third and fourth subcarriers (paragraph [0037], generate multiple sub-carrier output signal…).  
Regarding claim 13, Sun8642 teaches a system (Fig. 2), comprising: a transmitter (Fig. 3, transmitter 212), including: an interleaver circuit (Fig. 3, interleaver circuit 310) operable to receive encoded data (Fig. 3, encoded data output from 305) and supply interleaved data (Fig. 3, output from interleaver 310; paragraph [0041]): a symbol mapper circuit (Fig. 3, symbol mapper 320) operable to output first symbols based on the interleaved data (paragraph [0043]); circuitry (Fig. 3, circuitry 325) operable to output second symbols and the first symbols (paragraph [0044]), the second symbols being pilot symbols (paragraph [0046]) and a receiver (Fig. 5), that receives a second modulated optical signal based on the first modulated optical signal (Fig. 5, input signal; paragraph [0054], lines 1-3). 
Although Sun8642 teaches a transmitter with Tx DSP 330 that processes two or more subcarrier signals (eg. four subcarrier signals) and can be applicable to a single subcarrier optical signal as stated in paragraph 29, Sun8642 doesn’t teach a polarization rotation circuit operable to provide outputs based on the first and second symbols; digital signal processor circuitry operable to provide digital signals based on the outputs of the polarization rotation circuit; a laser; and  a modulator that receives an optical signal output from the laser and provides a modulated optical signal based on the digital outputs, the modulated optical signal including a first subcarrier and a second subcarrier, the first subcarrier having a first x polarization component and a first y polarization component, and the second subcarrier having a second x polarization component and a second y polarization components wherein the outputs of the polarization rotation circuit include a first representation in an electrical domain of a rotation of the first x polarization and a second representation in the electrical domain of a rotation of the first y polarization, such that the modulator provides the optical output based on the first and second representations.
Sun7681 teaches a polarization rotation circuit (Fig. 7A, pol rotation 710) operable to provide outputs based on the first and second symbols (paragraph [0079], 705 may receive samples with symbols…705 may provide the rotated sample to polarization rotation component 710; Fig. 7A, first and second symbols input to 705 on each respective input); digital signal processor circuitry operable to provide digital signals based on the outputs of the polarization rotation circuit (Fig. 7A, DSP circuitry including 715, 720, 725, 730, 735 that outputs digitals signals based on input rotated signals from rotator 710); a laser (Fig. 3, laser 330); and  a modulator that receives an optical signal output from the laser (Fig. 3, modulator 340; paragraph [0037]) and provides a first modulated optical signal based on the digital signals (Fig. 3, modulator 340 modulated based on digital outputs from Tx DSP 310), the modulated optical signal including a first subcarrier and a second subcarrier (paragraph [0034], multiple subcarriers), the first subcarrier having a first x polarization component and a first y polarization component, and the second subcarrier having a second x polarization component and a second y polarization component (paragraph [0078], Tx DSP 310 may include multiple subcarrier  DSPs 755 for processing samples on different subcarriers. Each sub-carrier may include components for X pol and Y pol…; paragraph [0077], Fig. 7A is a diagram of example components of Tx DSP 310 in Fig. 3), wherein the outputs of the polarization rotation circuit include a first representation in an electrical domain of a rotation of the first x polarization and a second representation in the electrical domain of a rotation of the first y polarization (Fig. 7A, first representation from rotation circuit 710 towards X pol and second representation from rotation circuit 710 towards Y pol), the rotation of the x polarization and the rotation of the y polarization is generated in the transmitter (paragraph [0077], Fig. 7A is a diagram of example components of Tx DSP 310 in Fig. 3), such that the modulator provides the optical output based on the first and second representations (Fig. 7 shows the representations are sent to DAC 320 which is further sent to modulator 340 (Fig. 3)) and a receiver that receives a second modulated optical signal based on the first modulated signal (Fig. 2, receiver 220 receives input of a second modulated optical signal based on the first modulated optical signal from Tx 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system comprising a transmitter of Sun8642 and incorporate the structure and functionality of the components taught by Sun7681 as the system can help compensate for dispersion when more than four subcarriers are (eg. eight subcarrier) which may be more computationally efficient than compensating for dispersion when a single carrier is used transmit optical signals.
Although Sun7681 teaches a receiver 220 that receives the second modulated signal and also teaches that the receiver comprises a PMD filter, Sun8642 in view of Sun7681 doesn’t explicitly -2-the receiving including: an equalizer circuit operable to correct x pol data by an amount associated with the rotation of the x polarization as generated in the transmitter.
Akiyama teaches a receiver including: an equalizer circuit (Fig. 1, circuit 82) operable to correct x pol data by an amount associated with the rotation of the x polarization as generated in the transmitter (paragraph [0044], lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Sun8642 in view of Sun7681 and incorporate the polarization correction functionality of the receiver taught by Akiyama in order to reduce the degradation of transmission quality of the transmission signal (Akiyama: paragraph [0008], lines 9-11).
Regarding claim 15, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13, wherein Sun7681 teaches the polarization rotation circuit includes a plurality of filters (Fig. 7A, polarization rotation 710 comprises multiple filters).  
Regarding claim 16, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 15, wherein Sun7681 teaches at least one of the plurality of filters includes multiplier circuits that matrix multiply an input to provide the first and second representations (Fig. 7A, polarization rotation circuit 710 comprises multiple multipliers that matrix multiply to provide the first and second representation outputs towards each 715 in X pol and Y pol).  
Regarding claim 17, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13, wherein Sun7681 teaches the rotation of the first x polarization and the rotation of the first y polarization is 45 (page 8, paragraph [0080], for example, polarization rotation components 710 may rotate samples by…45 degrees…for subcarrier 1).  
Regarding claim 18, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13, wherein Sun7681 teaches the polarization rotation circuit generates a third representation in the electrical domain of a rotation of the second x polarization and a fourth representation in the electrical domain of a rotation of the second y polarization (paragraph [0078], Tx DSP 310 may include multiple subcarrier DSPs 755 for processing samples on different subcarriers. Each sub-carrier may include components for X pol and Y pol…; paragraph [0033], In some implementations, components of multiple optical transmitters 212 can be implements on a single integrates circuit such as a single PIC…).  
Regarding claim 19, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13, wherein Sun7681 teaches the first representation is the same as the third representation and the second representation is the same as the fourth representation (Page 8, paragraph [0080], rotate samples by 45 degree…45 degree…for subcarriers 1 and 3).  
Regarding claim 20, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13, wherein Sun7681 teaches the first representation is different than the third representation and the second representation is different than the fourth representation (Page 8, paragraph [0080], rotate samples by 0 degree…45 degree…for subcarriers 0 and 1).  
Regarding claim 21, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13, wherein Sun7681 teaches the modulated optical signal includes third and fourth subcarriers (paragraph [0037], generate multiple sub-carrier output signal…).  
Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0188642) hereon referred to as Sun8642 in view of Sun (US 2016/0197681) hereon referred to as Sun7681 in further view of Akiyama (US 2012/0148260) in view of Sun0853 (US 2015/0280853).
Regarding claim 9, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1.
Sun8642 in view of Sun7681 in further view of Akiyama doesn’t explicitly teach wherein at least one of the plurality of subcarriers is modulated in accordance with a quadrature phase shift keying (QPSK) modulation format.  
In a similar art, Sun0853 teaches wherein at least one of the plurality of subcarriers is modulated in accordance with a quadrature phase shift keying (QPSK) modulation format (paragraph [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulation of at least one of the plurality of subcarriers taught by Sun8642 in view of Sun7681 in further view of Akiyama and incorporate the QPSK modulation as taught by Sun0853 since by utilizing modulation using multiple sub-carriers could lead to increased performance as compared to using a single carrier (paragraph [0019], lines 9-10).
Regarding claim 22, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13. 
Sun8642 in view of Sun7681 in further view of Akiyama doesn’t explicitly teach wherein at least one of the plurality of subcarriers is modulated in accordance with a quadrature phase shift keying (QPSK) modulation format.  
In a similar art, Sun0853 teaches wherein at least one of the plurality of subcarriers is modulated in accordance with a quadrature phase shift keying (QPSK) modulation format (paragraph [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulation of at least one of the plurality of subcarriers taught by Sun8642 in view of Sun7681 in further view of Akiyama and incorporate the QPSK modulation as taught by Sun0853 since by utilizing modulation using multiple sub-carriers could lead to increased performance as compared to using a single carrier (paragraph [0019], lines 9-10).
Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0188642) hereon referred to as Sun8642 in view of Sun (US 2016/0197681) hereon referred to as Sun7681 in further view of Akiyama (US 2012/0148260) in view of Sasaki (US 2011/0249978).
Regarding claim 10, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1.
Although Sun7681 teaches using a modulator to output the multi carrier optical output, Sun7681 doesn’t teach wherein at least one of the plurality of subcarriers is modulated in accordance with an m-quadrature amplitude modulation (m-QAM) modulation format, where m is an integer greater than or equal to four.  
Sasaki teaches a multi-carrier output system wherein at least one of the plurality of subcarriers is modulated in accordance with an m-quadrature amplitude modulation (m-QAM) modulation format, where m is an integer greater than or equal to four (paragraph [0005], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulation of at least one of the subcarriers as taught by Sun8642 in view of Sun7681 in further view of Akiyama and incorporate modulating using 4QAM as taught by Sasaki since QAM modulation allows for efficient use of bandwidth since each order of mQAM allows to carry more bits per carrier i.e. 4QAM maps 2 bits per carrier, 16QAM maps 4 bits per carrier.    
Regarding claim 23, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13. 
Although Sun7681 teaches using a modulator to output the multi carrier optical output, Sun7681 doesn’t teach wherein at least one of the plurality of subcarriers is modulated in accordance with an m-quadrature amplitude modulation (m-QAM) modulation format, where m is an integer greater than or equal to four.  
Sasaki teaches a multi-carrier output system wherein at least one of the plurality of subcarriers is modulated in accordance with an m-quadrature amplitude modulation (m-QAM) modulation format, where m is an integer greater than or equal to four (paragraph [0005], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulation of at least one of the subcarriers as taught by Sun8642 in view of Sun7681 in further view of Akiyama and incorporate modulating using 4QAM as taught by Sasaki since QAM modulation allows for efficient use of bandwidth since each order of mQAM allows to carry more bits per carrier i.e. 4QAM maps 2 bits per carrier, 16QAM maps 4 bits per carrier.    
Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2015/0188642) hereon referred to as Sun8642 in view of Sun (US 2016/0197681) hereon referred to as Sun7681 in further view of Akiyama (US 2012/0148260) in view of Gabory (US 2019/0020409).
Regarding claim 11, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1.
Sun8642 in view of Sun7681 in further view of Akiyama doesn’t teach wherein each of the first and second subcarriers is a Nyquist subcarrier.  
Gabory teaches utilizing Nyquist subcarriers (paragraph [0003], lines 7-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the subcarriers transmitted by the transmitter taught by Sun8642 in view of Sun7681 in further view of Akiyama and incorporate using Nyquist subcarriers as taught by Gabory since using Nyquist subcarriers can improve spectral efficiency and therefore channel capacity (Gabory: paragraph [0003]).
Regarding claim 24, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13.
Sun8642 in view of Sun7681 in further view of Akiyama doesn’t teach wherein each of the first and second subcarriers is a Nyquist subcarrier.  
Gabory teaches utilizing Nyquist subcarriers (paragraph [0003], lines 7-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the subcarriers transmitted by the transmitter taught by Sun8642 in view of Sun7681 in further view of Akiyama and incorporate using Nyquist subcarriers as taught by Gabory since using Nyquist subcarriers can improve spectral efficiency and therefore channel capacity (Gabory: paragraph [0003]).
Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable Sun (US 2015/0188642) hereon referred to as Sun8642 in view of Sun (US 2016/0197681) hereon referred to as Sun7681 in further view of Akiyama (US 2012/0148260) in view of Ghatak (An introduction to Fiber Optics).
Regarding claim 12, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 1, wherein Sun7681 teaches an average Q of the first and second subcarriers is higher than an average Q when a representation of the first x polarization and a representation of the first y polarization are not rotated (paragraph [0080], Such polarization rotation reduces the amount of bit error received at Rx module 220…).
Although Sun7681 states that the BER is lower with polarization rotation of subcarriers, Sun doesn’t explicitly state that the SNR (average Q) is higher with polarization rotation.
Ghatak shows that BER and SNR are related and that the lower the BER, the higher the SNR (Page 266, function 13.29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify teachings of Sun8642 in view of Sun7681 in further view of Akiyama and incorporate the teachings of Ghatak since it can be clearly seen from the combination of the teachings that by utilizing the polarization rotation for the subcarriers, the SNR is higher than without having the polarization rotations.  
Regarding claim 25, Sun8642 in view of Sun7681 in further view of Akiyama teaches a transmitter in accordance with claim 13, wherein Sun7681 teaches an average Q of the first and second subcarriers is higher than an average Q when a representation of the first x polarization and a representation of the first y polarization are not rotated (paragraph [0080], Such polarization rotation reduces the amount of bit error received at Rx module 220…).
Although Sun7681 states that the BER is lower with polarization rotation of subcarriers, Sun doesn’t explicitly state that the SNR (average Q) is higher with polarization rotation.
Ghatak shows that BER and SNR are related and that the lower the BER, the higher the SNR (Page 266, function 13.29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify teachings of Sun8642 in view of Sun7681 in further view of Akiyama and incorporate the teachings of Ghatak since it can be clearly seen from the combination of the teachings that by utilizing the polarization rotation for the subcarriers, the SNR is higher than without having the polarization rotations.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637